EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of November 17, 2021.

Claims 2 and 8 have been cancelled.

Applicant’s amendment to claim 1 overcomes the previously presented objection thereto.

Applicant’s amendment to claims 11 and 17 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendments to claims 1 and 11 overcome the respective 35 USC 103 rejections thereof.

Claims 1, 3-7, and 9-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1:  The prior art of record fails to disclose or suggest a system that includes a wireline tool string with a tool bus, a first acoustic repeater coupled to the tool string and in communication with a second acoustic repeater, wherein the second acoustic repeater is communicatively coupled to a first tool disposed below a mechanical obstruction, wherein the first tool does not communicate with the tool bus, and wherein 

Regarding claims 3-7, 9, 10, and 21-24:  These claims are consider allowable due to their dependence on claim 1.

Regarding claim 11:   The prior art of record fails to disclose or suggest a method that involves deploying a wireline tool string in the well, where the wireline tool includes a first acoustic repeater and a tool bus, setting a mechanical obstruction in the wellbore using the tool string such that the tool string is prevented from being deployed below the obstruction, and communicating data from the first acoustic repeater to a second acoustic repeater, wherein the second acoustic repeater does not communicate with the tool bus and is communicatively coupled to a first tool disposed below the mechanical obstruction as recited in the claimed method.

Regarding claims 12-17:  These claims are considered allowable due to their dependence on claim 11.

Regarding claims 18-20:  These claims remain allowable for the reasons set forth in the previous Office Action.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
11/22/2021